Citation Nr: 1223228	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran reportedly had active duty service from January 1958 to October 1965 with the U.S. Navy, and from January 1966 to October 1967 with the U.S. Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in December 2007.  A statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal

The issue of service connection a low back disability under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1990 rating decision denied entitlement to service connection for a low back disability; the Veteran was notified of his appellate rights but did not appeal the decision.

2.  Certain evidence received since the July 1990 rating decision is not cumulative of the evidence of record considered at the time of the October 1990 denial, and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The July 1990 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the July 1990 rating decision, and the claim of entitlement to service connection for a low back disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the underlying issue of service connection will be addressed in a future merits decision after action on that issue is undertaken as directed in the remand section of this decision.  

New and Material Evidence

In a July 1990 decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  In arriving at this decision, the RO reviewed Veteran's the service treatment records (STRs), and specifically his separation examination report from October 1967, to find that the records did not show any injury to the low back during service, and that the Veteran had not alleged any injury at his separation examination.  The Veteran was informed of his appellate rights in connection by letter in October 1990.  He did not file a notice of disagreement, nor did he submit new and material evidence within one year of that decision.  The October 1990 rating decision therefore is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The Board notes that the Veteran stated in an August 1990 VA Form 1-9 that he was not making a claim for his back or arthritis.  At any rate, the July 1990 rating decision became final. 

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In April 2007, the Veteran submitted a request to reopen the claim of entitlement to service connection for a low back disability.  In a November 2007 rating decision, the RO declined to reopen the Veteran's claim on the basis that he had not submitted new and material evidence.  The Board is not bound by the RO determination and must consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Veteran. App. 273, 283 (1996).  The October 1990 RO rating decision is the most recent final disallowance of the claim involving entitlement to service connection for a low back disability.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence of record at the time of the prior final denial included STRs and the separation examination report, which are silent for a low back injury during service.  Evidence added to the record since the prior final denial includes evidence showing post-service private treatment for degenerative disk disease (DDD) of the lumbar spine and spondylolysis.  Additionally, the Board notes that a June 2007 statement from a private doctor refers to the Veteran's account of several low back injuries in service, and then describes that those such injuries would have undoubtedly accelerated and contributed to the Veteran's current low back disability.

Also received subsequent to the October 1990 rating decision are various statements from the Veteran in which he asserted that he sustained injuries to his back in service.  In particular, the Veteran stated that he injured his back once in 1959 and again in 1960.  He has indicated that both of these injuries occurred while he was stationed at U.S. Naval Air Station Agana, Guam and that he was treated at the naval hospital.  The Veteran reported that he has been experiencing back pain since those injuries. 

At the time of the prior final denial, there was no evidence indicating any medical observation of any low back injury or low back disability.  The new evidence speaks directly to the unestablished factual contention that the Veteran has a medical disability manifesting in low back symptoms consistent with a possible low back injury.  The record previously contained no competent evidence of such a finding; the absence of evidence indicating such a finding was an essential basis for the prior final denial of the claim of service connection.  Additionally, the Veteran's statements appear to furnish additional details of the claimed injuries.  The Board views these items of new evidence as material to the Veteran's claim as it includes new information relating to an unestablished fact in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

The Veteran has asserted that he sustained injuries to his back while in active service, once in 1959 and again in 1960, and that he has suffered from back pain continuously since that time.  As noted above, in statements associated with the record, the Veteran has indicated that he received treatment for these back injuries at the naval hospital on Nimitz Hill at U.S. Naval Air Station Agana, Guam.  There are currently no treatment records from the naval hospital at U.S. Naval Air Station Agana, Guam associated with the claims file.  As such records may contain information pertinent to the Veteran's claim of service connection for a low back disability; they must be secured for the record, if available.

Regardless of whether the naval hospital records are available for review, the Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Additionally, the post-service medical evidence shows that the Veteran has a current low back disability.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board finds that the McLendon criteria are met in this case. The Board finds that, with regard to the claimed disability on appeal, there is competent testimony and evidence indicating current persistent symptoms of chronic disability together with competent testimony of a potentially pertinent injury during the Veteran's military service which raise medical questions concerning the possibility of a medical link associating the current disability with the in-service event. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request copies of any medical records documenting the claimed treatment at the naval hospital on Nimitz Hill, at U.S. Naval Air Station Agana, Guam where the Veteran claims treatment for back injuries in 1959 and 1960. 

2.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any current low back disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disability is causally related to his active service, to include any injury during such service.  Detailed reasons should be furnished for the opinion.

3. The RO should then review the expanded record and undertake a merits analysis to determine whether service connection for low back disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


